Mr. Chief Justice Teller
delivered the opinion of the court.
Defendant in error was plaintiff in an action against the plaintiff in error to reform a deed alleged to have contained a wrong description of the property intended to be conveyed. The court found in favor of the plaintiff, and to *385review the judgment entered on the findings, the defendant brings the cause here. '
It appears from the record that the defendant was the owner of two pieces of residence property in Colorado Springs, one on Corona street and one on Maple street; that by oral contract she sold the one on Maple street to the plaintiff who took possession thereof. Some six months afterwards, the parties visited a real estate broker, and at their request he prepared a deed which the plaintiff says the defendant executed with full knowledge of her action. The defendant contends that her intention was merely to enter into a contract for the sale of the property. The defendant had taken to the broker’s office a deed which conveyed to her the Corona street property and the description in that deed was inserted in the deed to the plaintiff, no one observing that it did not describe the property sold.
When the mistake was discovered the plaintiff requested the defendant to make a new deed, offering at the same time to reconvey the Corona street property to defendant. The defendant declined to take any action. The defendant was illiterate and appears to have supposed that by giving a deed instead of entering into a contract of sale she was prejudiced in some way. On the conceded facts she sold the Maple street property to the plaintiff, and it had been paid for except in the amount of $23.00, which sum the plaintiff deposited in the registry of the court for the benefit of the defendant.
The evidence fully supports the court’s findings and the judgment is accordingly affirmed.
Mr. Justice Denison and Mr. Justice Whitford concur.